Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:

In addition to Remarks filed 10/24/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 12 and 17 when taken in the context of the claims as a whole.  Specifically, the combination of collecting data regarding an issue on a computing device in response to a press of a physical button connected to the computing device, with monitoring and collecting real-time computer usage data and system diagnostic data during use a use prior to occurrence of the issue, with detecting the press of the dedicated physical button by the end user indicating that an issue occurred, with upon press of the button collecting additional information regarding the issue by displaying a interface on a display requesting entry of the additional information by the user, with collecting additional system diagnostic data by executing a plurality of collection tasks comprising taking screenshots of all displays connected to the device, with collecting hardware state, system uptime and lists of recorded events, with upon this collecting curating the data and transmitting it to a remote server.
At best the prior arts of record, specifically, Ritche (US 20020194319 A1 hereinafter Ritche teaches monitoring devices regarding and error that collects data in real time (see ¶21-¶22). Ritche further teaches collecting geographic, name and other device data including uptime (see ¶14 and ¶42-43). Rao (US 20070088701 A1 hereinafter Rao) teaches a physical call me button that will collect profile data upon pressing (see ¶39 Fig. 2). Johansson et al. (US 
Newly cited art Mickle; Jacklyn A. et al. (US 20070162932 A1) teaches collecting stb information in real time (see ¶22, ¶27). Cooper (US 20150371237 A1) teaches a physical button for customer support systems.
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 12 and 17 as a whole.
Thus, claims 1, 12 and 17 are allowed over the prior art of record.
Claims 2-6, 10-11, 15-16, 18 and 20-21 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks on 10/24/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143